Gilbert, J.
This is a suit for divorce based upon the ground-of adultery. The only evidence tending to support the petition *123was that of a confession. The court directed a nonsuit, and the petitioner excepted. No error was thus committed. “The confessions of a party to acts of adultery or cruel treatment should be received with great caution, and if unsupported by corroborating circumstances, and made with a view to be evidence in the cause, should not be deemed sufficient to grant a divorce.” Civil Code (1910), § 2949; Head v. Head, 2 Ga. 191, 210; Buckholts v. Buckholts, 24 Ga. 238; Woolfolk v. Woolfolk, 53 Ga. 661; Rorie v. Rorie, 132 Ga. 719, 724 (64 S. E. 1070).

Judgment affirmed.


All the Justices concur.